Atkinson, J.
1. In the light of the charge to the jury in its entirety, the exceptions to certain portions of the charge are without merit; as are also the assignments of error upon the refusal of* certain written requests to charge, it appearing from the whole charge in the record that the principles of law contained in the requests were sufficiently and substantially contained in the instructions given.
2. Under repeated rulings of this court, to make a valid assignment of error on the admission of evidence such evidence should be set out in the ground of the motion for new trial, either literally or in substance. A statement in the ground of the motion that the evidence admitted over the objection of movant appears in the brief of the evidence will not suffice. Applying this rule, the fifth ground of the amended motion for new trial presents no question for decision.
3. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.